         Case 1:21-mc-00467-PGG Document 17 Filed 06/15/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 WEST COAST LIFE INSURANCE
 COMPANY,

                       Petitioner,
                                                                      ORDER
              - against -
                                                                     21-mc-467
 SWISS RE LIFE & HEALTH AMERICA
 INC., as administrator for The Lincoln
 National Life Insurance Company,

                            Respondent.


PAUL G. GARDEPHE, U.S.D.J.:

               Petitioner’s motion to seal Exhibit 3 (see Dkt. No. 1) is granted for a period of

seven days. After that time, any application for continued sealing should be addressed to either

the current Part I judge or the judge ultimately assigned to this matter. With regard to

Respondent’s supplemental motion (see Dkt. No. 11), Respondent is directed to make an

application to the current Part I judge for any new relief sought.

Dated: New York, New York
       June 15, 2021
                                                      SO ORDERED.


                                                      _________________________________
                                                      Paul G. Gardephe
                                                      United States District Judge
                                                      Part I
